Exhibit 10.1

FORM OF RESTRICTED STOCK AWARD AGREEMENT

UNDER

NAVIGANT CONSULTING, INC. 2005 LONG-TERM INCENTIVE PLAN

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
[date of grant] (the “Effective Date”) between Navigant Consulting, Inc. (the
“Company”) and [xxxx] (the “Participant”). Notwithstanding the foregoing, this
Agreement will become effective upon the execution of this Agreement by the
Company.

Any term capitalized but not defined in this Agreement will have the meaning set
forth in the Navigant Consulting, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).

The Plan provides for the grant of Restricted Stock to certain eligible
individuals, as approved by the Committee. In the exercise of its discretion
under the Plan, the Committee has determined that the Participant should receive
a Restricted Stock award under the Plan and, accordingly, the Company and the
Participant hereby agree as follows:

 

  1. Grant. The Company hereby grants to the Participant a Restricted Stock
Award (the “Award”) of [xxxx] shares of restricted stock (the “Restricted
Stock”). The Award will be subject to the terms and conditions of the Plan and
this Agreement. The Award constitutes the right, subject to the terms and
conditions of the Plan and this Agreement, to shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) upon vesting of the
Restricted Stock.

 

  2. Restricted Stock and Stock Certificates. The Company will cause its
transfer agent to maintain a book entry account reflecting the issuance of the
Restricted Stock in the Participant’s name. The Company’s transfer agent will
cause the Restricted Stock to be maintained as restricted stock in a book entry
account, until the Restricted Stock is either: (a) forfeited; or (b) vested.
This Agreement will be evidence of the Participant’s Restricted Stock and no
certificate will be issued. The Company, or its transfer agent, will distribute
to the Participant (or, if applicable, the Participant’s designated beneficiary
or other appropriate recipient in accordance with Section 5 hereof) certificates
evidencing ownership of shares of Common Stock as and when provided in Sections
5 through 8 hereof.

 

  3.

Rights as Stockholder. On and after the Effective Date, and except to the extent
specifically provided herein, the Participant will be entitled to all the rights
of a stockholder with respect to the Restricted Stock, including the right to
vote the shares of Restricted Stock, the right to receive dividends and other
distributions payable with respect to the shares of Restricted Stock, and the
right to participate in any capital adjustment applicable to all holders of
Common Stock. Notwithstanding the foregoing, a distribution with respect to
shares of Common Stock, other than a regular cash dividend, will be deposited
with the Company and will be subject to the same restrictions as the Restricted
Stock. If the Participant forfeits any rights he or she may have under this
Award, the Participant will, on the day following the event of forfeiture, no
longer have any



--------------------------------------------------------------------------------

 

rights as a stockholder with respect to the forfeited portion of the Restricted
Stock or any interest therein (or with respect to any shares of Restricted Stock
not then vested), and the Participant will no longer be entitled to receive
dividends with respect to the Restricted Stock or vote the Restricted Stock as
of any record date occurring thereafter.

ALTERNATIVE 1

 

  4. Vesting; Effect of Termination of Employment. The Participant’s Restricted
Stock will become vested as described in the following paragraph.

 

  (a) the Restricted Stock subject to this Award will vest on the following
dates:

 

Number of Shares Vested

   Vested Date         

 

  (b) Except as provided in subsection 4(c) below, if the Participant’s
employment or service with the Company and any of its Affiliates terminates
before [final vesting date] he or she will forfeit any portion of the Restricted
Stock that has not yet then vested as of the date of the termination. The
Company will not have any further obligations to the Participant under this
Agreement as to shares of Restricted Stock that are forfeited as provided
herein.

 

  (c) At the discretion of the Compensation Committee of the Company’s Board of
Directors, all or any portion of the Award may become vested upon the
Participant’s death or Permanent and Total Disability.

 

  (d) [If a “Change in Control” as defined in the 2005 Long-Term Incentive Plan
occurs before [final vesting date], any unvested portion of the Award will
immediately become fully vested and exercisable.]

ALTERNATIVE 2

 

  4. Vesting. The Participant’s Restricted Stock will become vested as described
in the following paragraph.

 

  (a) the Restricted Stock subject to this Award will vest on the following
date:

 

number of shares vested        vested date

 

   [cliff vest date]

 

  (b)

Except as provided in subsection 4(c) below, if the Participant’s employment or
service with the Company and any of its Affiliates terminates before [cliff



--------------------------------------------------------------------------------

 

vest date] he or she will forfeit any portion of the Restricted Stock that has
not then vested as of the date of the termination. The Company will not have any
further obligations to the Participant under this Agreement as to shares of
Restricted Stock that are forfeited as provided herein.

 

  (c) At the discretion of the Compensation Committee of the Company’s Board of
Directors, all or any portion of the Award may become vested upon the
Participant’s death or Permanent and Total Disability.

 

  (d) [If a “Change in Control” as defined in the 2005 Long-Term Incentive Plan
occurs before [cliff vest date], any unvested portion of the Award will
immediately become fully vested and exercisable.]

 

  (e) Notwithstanding the foregoing, the restricted stock grant will be eligible
for an accelerated vest of [xx]% annually on the anniversary date of grant, upon
approval by the Compensation Committee, upon the achievement of the following
minimum performance targets:

 

  i. [performance target]; and

 

  ii. [performance target].

As between the parties, the decision of the Compensation Committee of the
Company’s Board of Directors will be final and conclusive with respect to
whether the targets have been met. If both the targets are not met, that year’s
[xx]% portion will not be accelerated and will vest on [final vesting date] as
provided in subsections 4(a)-(d); provided, however, in the immediate subsequent
year after a target is not met, if [accelerated vesting option and example of
vesting].

 

  5. Terms and Conditions of Distribution. As soon as practicable upon the
execution of this Agreement, the Company will cause its transfer agent to make a
book entry account (a “BEA”) reflecting the issuance of the Restricted Stock to
the Participant. As soon as practicable upon the vesting of the Award, and
assuming the Participant has paid to the Company, in cash, an amount sufficient
to pay the withholding obligations with respect to the portion of the Award then
vested, the Company will cause its transfer agent to make a BEA reflecting the
removal of the restrictions on the portion of the Award that has vested. The
Company or its transfer agent will distribute to the Participant certificates
for shares of Common Stock underlying the vested portion of the Award only after
they vest if the Participant has paid the Company any required withholding
obligations with respect to the vested shares, and only if the Participant
requests a certificate.

Subject to the Participant’s obligation to pay the Company, in cash, an amount
sufficient to pay any applicable withholding obligations, if the Participant
dies or becomes Permanently and Totally Disabled before the Company has made the
BEA or distributed certificates for any shares of Common Stock, the Company will
make the BEA or distribute certificates for those shares of Common Stock and,
pursuant to Section 4(c) hereof, shares of Common Stock with respect to the
balance of the Award which the Committee has determined



--------------------------------------------------------------------------------

will become vested upon the Participant’s death or Permanent and Total
Disability, to the Participant or, in the event of his or her death, to the
beneficiary designated by the Participant on a form provided by the Company for
this purpose. If the Participant failed to designate a beneficiary, the Company
will make the BEA or distribute certificates for those shares of Common Stock in
accordance with the Participant’s will or, if the Participant did not have a
will, in accordance with the laws of descent and distribution. The Company will
make the BEA or distribute certificates for any undistributed shares of Common
Stock to the appropriate recipient no later than six months after the
Participant’s death or Permanent and Total Disability.

Notwithstanding the foregoing, the Company may in its sole discretion decline to
make any BEA or distribute any shares of Common Stock under this Section 5
before the first date that those shares may be distributed to the Participant
without penalty or forfeiture under federal or state laws or regulations
governing short swing trading of securities or under Internal Revenue Code
Section 409A and related regulations governing deferred compensation, if
applicable. In determining whether a distribution would result in such a penalty
or forfeiture, the Company and the Committee may rely upon information
reasonably available to them or upon representations of the Participant’s legal
or personal representative. In no event, however, shall the Company, its
affiliates or any of their directors, officers, employees, consultants, or other
agents be liable to Participant or otherwise responsible for any such penalties
or forfeitures.

 

  6. Transfer Restrictions; Legend on Stock Certificates. Notwithstanding
anything to the contrary contained in this Agreement, pursuant to the terms of
the Plan, no shares of Restricted Stock may be transferred by the Participant
(by assignment, sale, pledge, hypothecation or otherwise) before they have
vested.

While the Restricted Stock is maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account will bear an
appropriate notation to the effect that the Restricted Stock included in it is
subject to the restrictions of this Agreement. The Company may instruct its
transfer agent to impose stop transfer instructions with respect to any unvested
portion of this Award, or with respect to any vested shares of Common Stock that
cannot be distributed to the Participant, his or her beneficiary, or his or her
estate because the withholding tax obligations have not been paid to the Company
or for the reasons discussed in Sections 4 and 5 above.

The foregoing notation and stop transfer instructions will be removed from the
account maintained for all or any portion of this Award after the conditions set
forth in Sections 4 and 5 of this Agreement and this Section 6 have been
satisfied.

 

  7.

Delivery of Certificates. Despite the provisions of Sections 4 and 5 of this
Agreement, the Company is not required to issue or deliver any certificates for
shares of Common Stock underlying any vested portion of this Award if at any
time the Company determines that the listing, registration or qualification of
such



--------------------------------------------------------------------------------

shares of Common Stock upon any securities exchange or under any law, or the
consent and approval of any governmental body, or the taking of any other action
is necessary or desirable as condition of, or in connection with, the delivery
of the shares of Common Stock hereunder, unless listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company.

 

  8. Withholding Tax. By executing this Award agreement, the Participant has
agreed to satisfy any withholding taxes, whether federal or state, triggered by
the distribution of shares of Common Stock underlying the Restricted Stock
granted pursuant to this Award or, if the Participant has executed a
Section 83(b) Election, by the grant of this Award. The Participant must satisfy
the withholding obligation by rendering cash payment to the Company.

 

  9. No Right to Employment or Service. Nothing in the Plan or this Agreement
will be construed as creating any right in the Participant to continued
employment or service with the Company, or as altering or amending the existing
terms and conditions of the Participant’s employment or service.

 

  10. Cancellation of Award and Forfeiture of Gain. The Participant agrees and
acknowledges that this Award and any resulting gain is subject to cancellation
or forfeiture, even if and to the extent the Award may have already vested,
under the circumstances provided in Section 5.12 of the Plan, including without
limitation if the Participant engages in any activity which constitutes Cause
under the Plan or breaches any of his or her obligations to the Company under a
noncompetition, nonsolicitation, confidentiality or other restrictive covenant.

 

  11. Nontransferability. No interest of the Participant or any designated
beneficiary in or under this Agreement may be assigned or transferred by
voluntary or involuntary act or by operation of law, other than as set forth in
Section 5 of this Agreement. Distribution of shares underlying any vested
portion of this Award will be made only to the Participant; or, if the Committee
has been provided with evidence acceptable to it that the Participant is legally
incompetent, the Participant’s personal representative; or, if the Participant
is deceased, to the designated beneficiary or other appropriate recipient in
accordance with Section 5 of this Agreement. The Committee may require personal
receipts or endorsements of a Participant’s personal representative, designated
beneficiary or alternate recipient, and the Committee will extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 5 of this Agreement. Any
effort to otherwise assign or transfer the rights under this Agreement will be
wholly ineffective, and will be grounds for termination by the Committee of all
rights of the Participant and his or her beneficiary in and under this
Agreement.

 

  12.

Administration; Plan Document Controls. The Compensation Committee of the
Company’s Board of Directors (the “Committee”) has the authority to manage and
supervise the administration of the Plan. Notwithstanding anything in this



--------------------------------------------------------------------------------

 

Agreement to the contrary, the terms of this Agreement will be subject to the
terms of the Plan to the same extent and with the same effect as if set forth
fully herein. If the terms of this Agreement conflict with the terms of the
Plan, the Plan will control. The Committee has the right to resolve all
questions which may arise in connection with this Agreement. This Agreement is
subject to all interpretations, determinations, or other actions made or taken
by the Committee regarding the Plan or this Agreement, which interpretations,
determinations or other actions will be final, binding and conclusive.

 

  13. Entire Agreement; Governing Law. The Plan, this Agreement and any
documents expressly referred to herein constitute the entire agreement of the
parties with respect to the subject matter hereof and any and all prior oral or
written representations are merged into this Agreement. This Agreement and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the Code or the laws of the United States, will be
governed by the laws of the State of Delaware, without giving effect to the
principles of conflicts of law.

 

  14. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Agreement, and the Agreement will be construed and
enforced as if the illegal or invalid provision had not been included.

 

  15. Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein, their respective heirs, executors, administrators, legal representatives
and assigns.

 

  16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by written agreement between the Company and the Participant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

The Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Award subject to all of the terms and provisions of the Plan
effective as of the Date of Grant. The Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the day and year described in the first paragraph above.

 

NAVIGANT CONSULTING, INC. By:  

 

Its:  

 

Participant:

 

(Participant’s Signature)

 

Name Printed Dated:  

 

Residence Address:

 

 